DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 13, the claim recites the limitation “the load” in lines 4, 6, and 7. It is unclear if these limitations are referred back to the limitation “a load” in line 1 or “a load” in line 2. Clarification and amendment are kindly requested.
	Claims 14 – 19 are also rejected for depending on claim 13.
Claim 14, the claim recites the limitation “the load” in lines 1 and 2. It is unclear if these limitations are referred back to the limitation “a load” in line 1 or “a load” in line 2 in claim 1. Clarification and amendment are kindly requested.
	Claims 15 – 16 are also rejected for depending on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Fedigan et al. (US 2015/0372631; hereinafter Fedigan). Fedigan is cited by the Applicant.
Regarding Claim 1, Fedigan discloses an impedance measurement circuit (Figs. 1 and 3, item 122) comprising:

    PNG
    media_image1.png
    427
    525
    media_image1.png
    Greyscale

a signal injector (Fig. 1, item 112) having a voltage input (Fig. 1, item 104) and a voltage output (Fig. 1, item VE),
 
    PNG
    media_image2.png
    357
    495
    media_image2.png
    Greyscale

E), the voltage output (Fig. 1, item VE) being connected to a load (Fig, 1, item 108);
a voltage sensor (Fig. 1, item 120) configured to measure a voltage across the load (Fig. 1, item 108);
a current sensor (Fig. 1, item 118) configured to measure a current draw of the load (Fig. 1, item 108); and a computing device configured to determine an impedance of the load at a frequency (para [0007]; chopper circuit 112 causes a bus capacitor CB to linearly charge and discharge at the frequency of the chopper circuit 112; preferably, the chopper circuit 112 generates an excitation voltage with a frequency that is substantially higher than human audio perception and at least ten times higher than the switching rate of the switches 106), wherein the impedance is based on the measured voltage and the measured current, the computing device controlling the switch based on the frequency (Fig. 1 and para [0012]; processor 124 then computes motor impedance as the measured excitation voltage VE divided by the motor current).
Regarding Claim 13, Fedigan discloses a method for determining an impedance (by Figs. 1 and 3, item 122) of a load (Fig. 1, item 108) comprising:
providing a voltage (para [0006]; a power supply 102 provides a DC voltage) from a voltage source (Fig. 1, item 102) to a load (Fig. 1, item 108);
injecting an approximately square wave perturbation into the voltage (para [0007]; the switches are pulse width modulated (PWM));
measuring a current draw of the load and a voltage across the load, and provided the measurements to a computing device (para [0007]; chopper circuit 112 causes a bus capacitor CB to linearly charge and discharge at the frequency of the chopper circuit 112; preferably, the chopper circuit 
analyzing a voltage across the load and the current draw of the load using the computing device, and thereby determining an impedance of the load (Fig. 1 and para [0012]; processor 124 then computes motor impedance as the measured excitation voltage VE divided by the motor current).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan in view of Pratt et al. (US 9,689,827 B2; hereinafter Pratt).
Regarding Claim 2, Fedigan discloses the impedance measurement circuit of claim 1. But Fedigan does not specifically teach wherein the voltage drop device includes a diode.
However Pratt suggests wherein the voltage drop device includes a diode (column 2, lines 13 – 15; an electronic component comprising a diode to produce a voltage drop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedigan in view of Pratt because an alternate embodiment, a ‘passive’ system comprising a component such as a diode can be used to produce a voltage drop (Pratt, column 2, lines 13 – 15).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan in view of Chatenet (US 2002/0033796 A1; hereinafter Chatenet).
Regarding Claim 11, Fedigan discloses the impedance measurement circuit of claim 1. But Fedigan does not specifically teach wherein the load is a plasma thruster.
However Chatenet suggests wherein the load is a plasma thruster (see claim 15; the load comprises a plasma thruster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedigan in view of Chatenet because by this, the reliability of the mechanisms both in terms of strength and in terms of precision determines whether or not the components they support operate properly (Chatenet, para [0002]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan in view of Anders (US 2013/0043121 A1; hereinafter Anders).
Regarding Claim 12, Fedigan discloses the impedance measurement circuit of claim 1. But Fedigan does not specifically teach wherein the voltage input is connected to a stiff voltage source.
However Anders suggests wherein the voltage input is connected to a stiff voltage source (para [0028]; a single power supply utilizing a stiff voltage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fedigan in view of Anders in order to maintain different potentials (Anders, para [0002]).




Allowable Subject Matter
Claims 3 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art of record does not teach claimed limitation: “wherein the signal injector further includes at least one voltage drop device connecting the voltage input to the voltage output, and a switch connected in parallel to said at least one voltage drop device such that said voltage drop device is short circuited while the switch is closed” in combination with all other claimed limitations of claim 3.
Regarding Claims 4 – 10, the claims would be allowable as they further limit claim 3.
Claims 14 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 14, the prior art of record does not teach claimed limitation: “wherein analyzing the voltage across the load and the current draw of the load comprises determining a ratio of a fundamental component of the voltage divided by a fundamental component of the current draw” in combination with all other claimed limitations of claim 14.
Regarding Claims 15 – 16, the claims would be allowable as they further limit claim 14.
Regarding Claim 17, the prior art of record does not teach claimed limitation: “wherein injecting an approximately square wave perturbation into the voltage comprises alternating between passing the voltage through a voltage drop device and bypassing the voltage drop device, the alternation occurring at a set frequency” in combination with all other claimed limitations of claim 17.
Regarding Claims 18 – 19, the claims would be allowable as they further limit claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qi (US 2015/0013646 A1) teaches an injector; a pump for drawing said fluid from said fluid tank and providing it to said injector; an injection controller configured to control a releasing rate of said fluid according to a pre-determined injection-rate command value by energizing said injector open for a period of time in a repeating cycle (see claim 10).
Broillet (US 2014/0225634 A1) discloses the signal injector comprises a transformer to match the impedance value of the signal output of the signal injector to a desired value (see claim 4).
Bloemenkamp et al. (US 2012/0326723 A1) suggests monitoring a voltage or a current signal indicative of an impedance imbalance using an electrical measurement device of an apparatus; receiving the voltage or the current signal indicative of the impedance imbalance using a regulator of the apparatus; generating an adjustment signal based on the voltage or the current signal indicative of the impedance imbalance using the regulator (see claim 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	9/11/2021